UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4348


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEON DINKINS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:11-cr-02061-CMC-1)


Submitted:   September 26, 2012           Decided:   October 22, 2012


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Katherine E. Evatt, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, William K. Witherspoon, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Deon       Dinkins        pled     guilty    to       being    a     felon    in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)

(2006),       and      was    sentenced       to    180     months’     imprisonment.          On

appeal, Dinkins challenges the district court’s denial of his

motions to suppress evidence and his statements to police.                                      We

affirm.

                 We review the factual findings underlying a district

court’s ruling on a motion to suppress for clear error and its

legal conclusions de novo.                        United States v. Foster, 634 F.3d

243, 246 (4th Cir. 2011).                         When evaluating the denial of a

suppression motion, we construe the evidence in the light most

favorable to the Government.                      Id.

                 The       evidence    and    statements       that      Dinkins      sought    to

suppress         resulted      from    the    execution       of   a     search     warrant    on

Dinkins’         residence.           Dinkins       first    argues     that    the    district

court       erred      in    concluding       that      probable       cause   supported       the

issuance of the search warrant in this case.                                   When presented

with an application for a search warrant, the magistrate’s task

“is simply to make a practical, common-sense decision whether,

given all the circumstances set forth in the affidavit before

him,    .    .    .    there    is     a    fair    probability         that   contraband       or

evidence         of    a    crime     will    be    found    in    a    particular      place.”

Illinois v. Gates, 462 U.S. 213, 238 (1983).                                   The reviewing

                                                    2
court must determine whether the warrant application “provide[d]

the   magistrate     with    a     substantial        basis   for      determining       the

existence of probable cause.”                    Id. at 239.        Reviewing courts

accord     great    deference         to    a     magistrate’s         probable        cause

determination.       United States v. Clyburn, 24 F.3d 613, 617 (4th

Cir. 1994).

            We     have    reviewed        the    record      and      agree    with     the

district court that the magistrate had a substantial basis to

conclude that probable cause existed to support issuance of a

search warrant of Dinkins’ residence.                    Therefore, the district

court did not err in denying Dinkins’ motion to suppress the

evidence discovered in the search.

            Dinkins also challenges the denial of his motion to

suppress an incriminating statement regarding his ownership of

the   firearm,     claiming      he   was       not   advised     of    his     rights    as

required by Miranda v. Arizona, 384 U.S. 436 (1966).                              However,

the district court found credible the testimony of two arresting

officers    that    verbal       Miranda     warnings      were     issued       prior   to

Dinkins’ statement.

            We     defer      to      the       district      court’s          credibility

determinations, “for it is the role of the district court to

observe witnesses and weigh their credibility during a pre-trial

motion to suppress.”             United States v. Abu Ali, 528 F.3d 210,

232 (4th Cir. 2008) (internal quotation marks omitted).                           We have

                                            3
reviewed   the    record,       and    conclude            that    the   district         court’s

credibility      findings       are        not       clearly      erroneous,        and     that,

construing     the     evidence       in    the       light     most     favorable        to   the

Government,      the   court    did        not       err   in     denying     the    motion     to

suppress the contested statement.                          Although Dinkins argues on

appeal that his claim is supported by the lack of a written

waiver, a written waiver is not required under Miranda.                                        See

North Carolina v. Butler, 441 U.S. 369, 373 (1979).

            We    therefore       affirm         the       judgment      of    the    district

court.     We dispense with oral argument because the facts and

legal    contentions      are     adequately           presented         in   the    materials

before   the     court   and    argument             would      not   aid     the   decisional

process.

                                                                                      AFFIRMED




                                                 4